Lacombe, J.,
(charging jury, after'stating the facts as above.') I should only confuse you if I reviewed the various provisions of the tariff act under which the law governing this case is crystalized. As to the eyelet hooks you need not concern yourselves; your verdict as to them must be in favor of the defendant. Nor need you concern yourselves as to so much of the elastic fabrics as are composed of silk, or known as silk and cotton, because as to those your verdict must be in favor of the plaintiff.
That leaves only two of these varieties of elastic fabric for your consideration. The plaintiff contends that thej' are dutiable under the 453d paragraph of the act of 1883, which provides for a duty on India-rubber fabrics, composed wholly or in part of India rubber. Undoubtedly these are India-rubber fabrics, composed in part of India rubber, and as such would be dutiable under that paragraph, unless by some special enumeration they are otherwise provided for in the tariff act. The defendant— the government — contends that they are elsewhere specially enumerated; and defendant’s counsel refers to the word “gorings,” which is twice used elsewhere in the tariff act — once, in the wool schedule, and again in the cotton schedule — as referring to these goods. Now, without construing the language of those paragraphs where the word “goring” is used, I shall probably put the question to you most simply, and in the way you can best dispose of it, by stating it thus: In order to sustain his contention that the use of the word “gorings” in the cotton and in the wool schedules operates to take these particular articles out of their classification as India-rubber fabric, the defendant must satisfy you, by a fair preponderance of- proof, that at the time when congress, in this act of 1883, first used the word “gorings” in a tariff act, that word had in the trade and commerce of this country a well-known trade meaning; and further that that well-known trade meaning was such that it would cover goods like these, and, moreover, was such that it would not, and did not cover gorings which were non-elastic. Unless he satisfies you on the affirmative of those various propositions, he has not made out such a case as will entitle him to claim that these articles are to be found in the wool and cotton schedules. To recapitulate: He must satisfy you that in the trade and commerce of this country, on March 3,1883, the *99ivord “goring” had a well-defined meaning, and that that well-defined meaning covered only elastic fabrics such as these; because, if it also covered non-elastic fabric, then the provision for “gorings ” in the wool and cotton sclied ules is met by the production of articles other than these, and it is not necessary to draw out any articles from the elastic schedule to be covered by that word. The language of trade and commerce you will understand, of course, is not the mere shop purchasing language of the consumer who buys over a retail counter, but it is the language in use by the large dealers of the country who conduct the trade of the country, so called.
The jury rendered a verdict for the defendant on the question left to them.